UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): December 29, 2011 Old Line Bancshares, Inc. (Exact Name of Registrant as Specified in its Charter) Maryland 000-50345 20-0154352 (State of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1525 Pointer Ridge Place Bowie, Maryland (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: 301-430-2544 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CRF 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e- 4(c)) Section 1 – Registrant’s Business and Operations Item 1.01 Entry into a Material Definitive Agreement. On December 29, 2011, Old Line Bank, a wholly owned subsidiary of Old Line Bancshares, Inc., entered into Agreements of Lease with Pointer Ridge Office Investment, LLC (Pointer Ridge) for the lease of space at 1525 Pointer Ridge Place, Bowie, Md. 20716 (Lease).Old Line Bancshares, Inc. owns 62.5% of Pointer Ridge. Pursuant to the leases, Old Line Bank will lease approximately 1,731 square feet on the third floor (referred to below as Premises A) and approximately 2,282 square feet on the first floor (referred to below as Premises B) of the office building.Old Line Bank’s headquarters currently occupies the 4th floor and a portion of the 3rd floor of this office building and an Old Line Bank branch currently occupies a portion of the 1st floor in this building. The new leases will provide Old Line Bank space to expand its headquarters. (a) Fixed Basic Rent For Premises A:Sixteen & 00/100 Dollars ($16.00) per square foot payable in monthly installments of $2,309.09 subject to annual basic rental escalations of 3%. For Premises B:Sixteen & 00/100 Dollars ($16.00) per square foot payable in monthly installments of $3,042.73 subject to annual basic rental escalations of 3%. (b) Annual Basic Rental For Premises A: $27,709.12 For Premises B: $36,512.80 (c) Additional Rent: Operating Expenses And Real Estate Taxes For Premises A: Proportionate share (approximately 4%) of the building’s operating expenses and real estate taxes. For Premises B:Proportionate share (approximately 6%) of the building’s operating expenses and real estate taxes. (d) Annual Basic Rental Escalation For Premises A&B:Three percent (3%) of the escalated Basic Rental then in effect. (e) Lease Term and Commencement Date For Premises A&B:Eight years five months commencing on or about January 1, 2012. (f) Renewal Terms For Premises A&B:Old Line Bank has the right to extend the term of the Lease for two additional five year lease terms. Section 9 – Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits. Agreement of Lease by and between Pointer Ridge Office Investment LLC, a Maryland limited liability company (Landlord) and Old Line Bank (Tenant). Agreement of Lease by and between Pointer Ridge Office Investment LLC, a Maryland limited liability company (Landlord) and Old Line Bank (Tenant). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. OLD LINE BANCSHARES, INC. Date:January 4, 2012 By: /s/Christine M. Rush Christine M. Rush, Chief Financial Officer
